Citation Nr: 1736825	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel

INTRODUCTION

The Veteran had extensive service in the Army National Guard.  The Veteran's unit was called to active duty in February 2003 in support of Operation Enduring Freedom.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2014, the Board remanded the matter to afford the Veteran a video-conference hearing per his request as noted in his substantive appeal (VA form 9).

In February 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection.  

The Veteran testified that his PTSD stressors were a result of being stationed in Iraq from February 2003 until August 2003.  The Veteran's military personnel records indicate the Veteran was ordered to active duty in support of Operation Enduring Freedom; however, his orders show a report location of Ft. Benning, GA in February 2003.  There is nothing in the record that confirms the Veteran's claim of service in Iraq.  Therefore, the Veteran's military service in Iraq should be verified in support of his claim for PTSD.

The Veteran was afforded a VA examination in December 2010 to determine the severity and etiology of his PTSD symptoms.  The examiner noted the Veteran has sleep impairment, episodes of violence, and that he rises to check the doors and windows of his home several times a night.  He further noted the Veteran was exposed to potentially traumatic stressors that included fear of hostile military activity and/or terrorist activity while in service; however, the examiner determined the Veteran did not meet the Diagnostic and Statistical Manual IV (DSM-IV) criteria for PTSD.  

Since that examination was conducted, however, VA amended 38 C.F.R. § 4.125 (a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-V.  The amendments are applicable to the Veteran's claim.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308  (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-V will apply). 

Although the Veteran's claim was first certified in July 2014, the Veteran was not afforded a hearing per his request and as required by VA regulations.  See 38 C.F.R. § 20.703.  As a result, the Veteran's claim was remanded to the RO to satisfy the Veteran's request and the claim was subsequently recertified in March 2016.  As DSM-V is applicable to the Veteran's claim, a remand is required to provide the Veteran with a VA psychiatric examination that uses the criteria in DSM-V, in accordance with current VA regulations.

Additionally, the Veteran testified to experiencing a personal assault while in service which may contribute to his PTSD symptoms.  The Board notes that, when the PTSD stressor is based on an allegation of personal assault in service, credible supporting evidence from sources other than service records may corroborate the veteran's account of a stressor incident.  38 C.F.R. § 3.304 (f)(5).  On remand, the Veteran should be notified of the types of evidence that can be used to support a claim for service connection for PTSD based on claimed personal assault.

Lastly, the Veteran testified he has been given medication for depression and received a diagnosis for PTSD while being treated at VA.  Although, the Veteran's contends his symptoms are a result of PTSD, he is not competent to make that diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, as the appropriate psychiatric diagnosis has not yet been established in this case, the issue on appeal has been broadened to include any acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate stressor development letter.  He must be notified that his claimed personal assault(s) in service may be corroborated by evidence from sources other than his service records, as defined in this regulation.  All specific examples of alternative sources of evidence listed in § 3.304(f)(5) must be included in the notification letter, and he must be given an opportunity to submit this type of alternative supporting evidence.

2.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center (NPRC), to obtain and associate with the record on appeal the Veteran's full military personnel record in order to confirm or refute his testimony that he was deployed to Iraq in February 2003 with his Army National Guard unit.  

If it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159 (e)(1).

3.  Obtain all of the Veteran's outstanding VA treatment records, if any, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology and severity of any acquired psychiatric disorder analyzed under the DSM-V criteria.  The claims file should be made available to the examiner for review.

a.)  The examination should also include an inquiry as to whether the Veteran has a psychiatric disorder, to include PTSD, that is etiologically related to the asserted in-service personal assault.

b.)  If PTSD is diagnosed, the examiner should identify the elements supporting the diagnosis, to include the stressor(s) and whether such stressor(s) are adequate to support a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.

c.)  With respect to any acquired psychiatric disorders found to be present other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service. 

d.)  A complete rationale should be given for all opinions and conclusions expressed.   If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After completion of the above, readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




